Exhibit 10.13.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) dated as of June 26,
2017, is entered into by and among HORTONWORKS, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party to this Amendment (each a “Lender” and, collectively,
the “Lenders”), and SILICON VALLEY BANK (“SVB”), as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement dated as of
November 2, 2016 (as the same may be further amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”) by and among the Borrower, the Lenders and the
Administrative Agent. All capitalized terms used herein, and not otherwise
defined herein, shall have the meanings assigned to such terms in the Credit
Agreement; and

WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Amendments to Section 7.1 of the Credit Agreement.

 

  a.

Section 7.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) Minimum Consolidated EBITDA. Permit Consolidated Adjusted EBITDA for any
period of four consecutive trailing quarters ended on the last day of any
quarter ending (i) December 31, 2016, (ii) March 31, 2017, (iii) June 30, 2017,
(iv) September 30, 2017, and (v) December 31, 2017 to be less than the
corresponding quarterly amount indicated in the “Minimum Consolidated Adjusted
EBITDA” row in the Hortonworks Projections, dated October 31, 2016, provided to
the Administrative Agent, as updated in writing as delivered to the
Administrative Agent on June 26, 2017 with respect to the fiscal quarter ending
June 30, 2017. For each fiscal quarter ending after December 31, 2017, minimum
Consolidated Adjusted EBITDA covenant thresholds shall be agreed by the
Administrative Agent and the Borrower based on Borrower’s board-approved
Projections delivered pursuant to Section 6.2(c) for the fiscal year ending
December 31, 2018; provided that failure to provide such Projections or to reach
agreement on such covenant thresholds on or prior to March 31, 2018 of such
fiscal year shall be an immediate Event of Default. The agreement of the
Administrative Agent to establish covenant levels for the 2018 fiscal year shall
not be unreasonably withheld or delayed and shall otherwise be determined on the
basis and using the methodology employed when establishing the minimum
Consolidated Adjusted EBITDA covenant thresholds for the 2017 fiscal year.”

2. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

 

  a.

This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.



--------------------------------------------------------------------------------

  b.

All necessary consents and approvals to authorize this Amendment shall have been
obtained by the applicable Loan Parties.

 

  c.

The Administrative Agent shall have received a certificate duly executed by a
Responsible Officer certifying that, after giving effect to this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing, and
(ii) each of the representations and warranties made by each Loan Party in or
pursuant to this Amendment or any other Loan Document (i) that is qualified by
materiality shall be true and correct, and (ii) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of such date as if made on and as of such date, except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date.

 

  d.

The Administrative Agent shall have received the fees, costs and expenses
required to be paid pursuant to Section 7 of this Amendment (including the
reasonable and documented fees and disbursements of legal counsel required to be
paid thereunder).

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) The Credit Agreement, as amended by this Amendment, constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(b) Each of the representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party (i) that is qualified by
materiality is true and correct, and (ii) that is not qualified by materiality,
is true and correct in all material respects, in each case, on and as of such
date as if made on and as of such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty is true and correct in all material respects as
of such earlier date.

4. Choice of Law. This Amendment and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York.

5. Counterpart Execution. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

6. Effect on Loan Documents.

(a) The Credit Agreement, as amended and modified hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this

 

2



--------------------------------------------------------------------------------

Amendment shall not operate, except as expressly set forth herein, as a
modification or waiver of any right, power, or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document. The
consents, modifications and other agreements herein are limited to the specifics
hereof (including facts or occurrences on which the same are based), shall not
apply with respect to any facts or occurrences other than those on which the
same are based, and except as expressly set forth herein, shall neither excuse
any non-compliance with the Loan Documents, nor operate as a consent or waiver
to any matter under the Loan Documents. Except for the amendments to the Credit
Agreement expressly set forth herein, the Credit Agreement and other Loan
Documents shall remain unchanged and in full force and effect. To the extent any
terms or provisions of this Amendment conflict with those of the Credit
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control.

(b) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement, as modified or amended hereby.

(c) This Amendment is a Loan Document.

7. Payment of Costs and Fees. The Borrower shall pay to the Administrative Agent
all costs and all reasonable out-of-pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs include, without
limitation, the reasonable fees and expenses of outside counsel retained by
Administrative Agent, in each case, as set forth in Section 10.5 of the Credit
Agreement).

8. Release by Group Members. Each Group Member, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges the Administrative Agent and
each of the Lenders and each of their respective successors in title, past and
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom the
Administrative Agent or any Lender would be liable if such persons or entities
were found to be liable to such Group Member (each a “Releasee” and
collectively, the “Releasees”), from any and all claims, suits, liens, lawsuits,
amounts paid in settlement, debts, deficiencies, diminution in value,
disbursements, demands, obligations, liabilities, causes of action, damages,
losses, costs and expenses of any kind or character, whether based in equity,
law, contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law (each a “Claim” and collectively, the “Claims”),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, matured or unmatured, foreseen or unforeseen, past or
present, liquidated or unliquidated, suspected or unsuspected, which such Group
Member ever had or now has against any such Releasee which arose from the
beginning of the world to and including the date hereof which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender-borrower relationship evidenced by the
Loan Documents, except for the duties and obligations set forth in this
Amendment. As to each and every Claim released hereunder, each Group Member also
waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

9. Entire Agreement. This Amendment and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders

 

3



--------------------------------------------------------------------------------

with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10. Reaffirmation. Each Loan Party hereby reaffirms its obligations under each
Loan Document to which it is a party. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability of all of the Liens heretofore
granted, pursuant to and in connection with the Guarantee and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of Secured Parties, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

11. Ratification. The Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

12. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

BORROWER: HORTONWORKS, INC. By:       /s/ Scott Davidson

Name:   Scott Davidson Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK

By:        /s/ Laura Gentile

Name:   Laura Gentile Title:   Vice President

 

LENDERS: SILICON VALLEY BANK By:        /s/ Laura Gentile

Name:   Laura Gentile Title:   Vice President